Citation Nr: 0015406	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  97-32 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Determination of proper initial rating effective prior to 
November 7, 1996 for post traumatic stress disorder (PTSD).

2.  Determination of proper initial rating effective as of 
November 7, 1996, for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This appeal arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran had active military 
service from January 1968 to March 1971. 


REMAND

Upon a preliminary review of the case, the Board notes that, 
in a January 1997 VA form 21-4142 (Authorization and Consent 
to Release Information to the Department of Veterans Affairs) 
and during the December 1997 hearing at the RO, the veteran 
indicated that he was treated at the Louisville VA Medical 
Center (VAMC) and that he underwent vocational rehabilitation 
in 1985.  In this regard, the Board finds that the claims 
folder is devoid of any indication that the RO has attempted 
to obtain the veteran's records from the Louisville VAMC, 
and/or his records from the VA Vocational Rehabilitation 
Services.

The United States Court of Veterans Appeals (Court) has held 
that VA has constructive knowledge of documents generated by 
VA medical facilities even if the said records were not 
physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In a precedent opinion, the VA General 
Counsel held that when a decision is entered on or after July 
21, 1992, a failure to consider records which were in VA's 
possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  The date July 21, 1992, was chosen as that was 
the date the Court announced the constructive knowledge rule 
in Bell.  See VAOPGCPREC 12-95.  As such, it is necessary to 
ensure that either the veteran's Louisville VAMC medical 
records and 1985 VA vocational rehabilitation records are 
obtained, or that the record on appeal contains documentation 
indicating that these records are unavailable.

In addition, the Board notes the medical evidence includes a 
December 1996 VA examination report indicating the veteran's 
diagnosis was PTSD with secondary depression productive of 
moderate impairment, and noting that at that time the veteran 
was working.  Also, a December 1996 VA examination report 
shows the veteran's PTSD was moderate; and his global 
assessment of functioning (GAF) score was 55, which according 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.  At 
this time, the examiner found the veteran may be able to have 
a part-time job.  Lastly, a December 1999 VA examination 
report notes the veteran's GAF score remained at 55 and, 
although he was found to have difficulty maintaining a job 
due to his nervousness and concentration related to his PTSD, 
he was found to be able to maintain some sort of meaningful 
employment.  However, a February 1998 statement from a VA 
psychologist from the VA Vocational Rehabilitation Services 
notes that the severity and chronicity of the veteran's 
service connected disabilities made him unable to participate 
in the program.  His physical condition was deemed to be a 
permanent barrier to competitive gainful employment.

In this respect, as the medical evidence of record is 
contradictory, the Board finds that the current evidence does 
not provide the Board with sufficient information which would 
allow a just determination as to the severity of the 
veteran's service-connected PTSD.  As such, the Board finds 
that the VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim, see 
38 U.S.C.A. § 5107(a) (West 1991), Epps v. Gober, 126 F. 3d 
1464 (1997), and concludes the veteran should be afforded an 
additional VA examination in order to better determine the 
severity of his service-connected psychiatric disability.  

Moreover, with respect to the applicable law, when a veteran 
appeals the initial rating assigned after a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board also observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In Karnas v. Derwinski, the United States Court of 
Veterans Appeals (the Court) held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorders, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  Thus, the revised rating schedule for 
mental disorders cannot be applied to a claim for any date 
prior to November 7, 1996.  See 38 U.S.C.A. § 5110(g)(West 
1991).  

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran 
and obtain information regarding his 
dates of treatment at the Louisville 
VAMC.  Subsequently, the RO should 
obtain and associate with the claims 
file all treatment records, inpatient 
and outpatient, pertaining to the 
veteran from the Louisville VAMC.  In 
addition, the RO should obtain the 
veteran's VA vocational rehabilitation 
records dating back to 1985.  If the 
search for the mentioned records has 
negative results, the claims file must 
be properly documented with information 
obtained from the VA facilities 
indicating that these records were not 
available.

2.  The veteran should be scheduled for 
a VA psychiatric examination by a board 
of at least two examiners, to ascertain 
the nature and severity of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
either examiner should be accomplished. 
The examiners should review all 
pertinent records in the veteran's 
claims file, including the February 1998 
letter from the VA psychologist 
discussed above, and a copy of this 
REMAND prior to the examination.  All 
clinical manifestations of the service-
connected disability should be noted, if 
any. The examining physicians should 
quantify the degree of the veteran's 
impairment in terms of both the old and 
new criteria for mental disorders, and 
in DSM-IV.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).  If 
the veteran suffers from other, non-
service-connected mental disorders, the 
examiners should render an opinion as to 
whether it is possible to separate out 
the functional impairment caused by 
PTSD, and, if possible, the examiners 
should offer an opinion regarding the 
degree of functional impairment caused 
solely by the PTSD.  The report of 
examination should also include an 
assessment of the veteran's overall 
level of functioning using the GAF 
Scale.  Furthermore, the examiners 
should provide an opinion as to the 
degree of occupational impairment 
(unemployability) caused by his PTSD.  
In any opinion as to the severity of 
PTSD, the examiners should not take into 
consideration the veteran's other, non-
service-connected, disabilities.  
Finally, the report of examination 
should provide the complete rationale on 
which the opinions are based.

3.  The RO should review the written 
medical opinion to determine if it is in 
compliance with this REMAND. If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

4.  When the development requested has 
been completed, the issues on appeal, as 
framed in the title page of this remand, 
should be readjudicated by the RO, 
taking into sideration, Fenderson v. 
West, 12 Vet. App. 119 (1999), Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), 
and 38 U.S.C.A. § 5110(g) (West 1991).  
If the benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.













The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






